 52DECISIONSOF NATIONALLABOR RELATIONS BOARDCollage Enterprises,Inc. d/b/a Jerry's Finer Foodsand Retail Clerks Union Local 1540, Retail ClerksInternationalAssociation, AFLr-CIO.Case 38-CA-1415April 12, 1974DECISION AND ORDEROn July 12, 1972,Administrative Law Judge' PaulE.Weil issued his original Decision in this proceed-ing.On July 31, 1972,pursuant to a motion filed bythe Respondent,the Board remanded the case to theAdministrativeLaw Judge for acceptance andconsideration of Respondent's brief and for furtherconsideration of his Decision in the light of suchbrief.On September 21, 1972,theAdministrativeLaw Judge issued his Supplemental Decision.There-after,theRespondent filed an exception to theremedy recommended in the Administrative LawJudge's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision.The Board has considered the record and theattached Decisions in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.In December 1971 the Respondent,Gerald Coll-inge,an area supervisor for the Kroger Company,entered into an agreement with a third party wherebythe third party was to try to purchase a retail grocerystore in Harvard,Illinois,which was being operatedby the Kroger Company and then sell the store to theRespondent.Subsequently,the transactionswereaccomplished in the latter part of February 1972.Kroger continued to operate the store until February26.Kroger removed all of the supplies bearing itsname as well as the meat and produce.A week or two before the store was closed byKroger,Kroger'smanager,Richard Goad,told theemployees of the impending change in ownershipand what they could expect in the way of wages ifthey accepted employment with the Respondent. Allof the proferred wages were below those paid byKroger.All six of the Kroger employees were offeredemployment by the Respondent and five of themaccepted.On February 27 the Respondent began the clean-ing and restocking of the shelves in the store, usingthe five employees who had worked for Kroger. Thestore manager for Kroger, Goad,was retained in thesame capacity by the Respondent.Respondentreopened the store for business on March 1.On February 29, two union representatives, Hook-er and Huseby, visited the store.They told Collingethat they wanted to negotiate a contract whichmaintained the insurance,pension,and rates of payof the five employees working in the store.Collingereplied that he was not interested in any union.Thereafter Collinge again refused to bargain whenrequested to do so by a letter from the Union.Also during the interim period between February26 and March 1, Collinge discussed wages andbenefitswith employees.On February 29 he toldemployee Dail he wanted her to work for him andasked if the offer by Store Manager Goad of $2 anhour was satisfactory.Dail told him that she andother employees thought it was unfair,and that shehad talked it over with the Union but that she stillwanted to work there.She also stated that theemployees wanted insurance.Collinge said he wouldtry toget the employees some insurance and wouldspeak to her again.About 15 minutes later Collinge again talked toDail and told her he could pay her $2.75 an hour.Dail said that was a lot better and again mentionedinsurance. Collinge said that he was looking into itand was going to get insurance for the employees.During the same interview period Collinge offeredemployee Dowey $2.75 an hour instead of the $2originally offered by Goad, and employee Ehle $3instead of the original $2.75 an hour.During the same interim period the Respondent'sstoremanager, Goad,committed several violationsof Section 8(a)(1) by interrogating employees regard-ing the Union and the reasons for their loyalty to it,by a statement that the Union had driven Kroger outof business,and by a threat of a reduction in hours.All five of the employees continued to pay theirunion dues through the month of March.The Administrative Law Judge found the Respon-dent to be a successor to Kroger,found the violationsof Section 8(a)(1) set forth above,and found that theRespondent refused to bargain in violation ofSection 8(aX5). In applying the Supreme Court'sdecision inBurns2he found that this case fell withinthat category in which an employer is requiredinitially to consult the Union before changing theemployment conditions of his employees.In draftinga remedy,however, he required the Respondent tomake restitution with respect to only those benefitswhich he found to be direct and monetary such aswages, overtime pay, vacation pay, and sick pay. Hefurther held that the Respondent must make restitu-tion for any loss sustained by any employee due to1The title of `Thal Exammer"was changed to "Adnumstrative Law2BurnsInternational Security Services,Inc., 406 U.S. 272(1972).Judge"effective August 19, 1972.210 NLRB No. 8 JERRY'S FINERFOODS53the loss of hospitalization or sick benefits. Heeliminatedsuch provisions as the union shop,grievanceand arbitration, and transfer provisions ofthe existing contract. He did not order the Respon-dent to make payments to the health and welfare andpension funds since these funds were administeredby trusts to which Respondent was not a party andpayments to them might thus be in violation ofSection 302(c) of the Act. In a supplemental decisionhe found that these conclusions were in accord withthe Board's decision in theHoward Johnsoncase.3The Respondent did not except to the Administra-tive Law Judge's findings that it had violated Section8(a)(1) andconceded that it had refused to bargainwhen the Union requested it to do so on February29,1972.Itexcepted to his remedy, however,contending that it was entitled to make unilateralchangesin the terms and conditions of employmentwhich had obtained under the former employerwithout the liability imposed upon it by the remedyfashioned by the Administrative Law Judge. Weaffirm the Administrative Law Judge's findings thattheRespondent violated Section 8(a)(1) by itsconduct set forth in his Decision and we find that theRespondent unlawfully refused to bargain after ithad hired the predecessor's employees. But we do notagree that the Respondent was obligated to consultwith the union representative before changing thewagesor working conditions of the employees whichhad obtained under the predecessor employer priorto its actual employment of them.The Respondent does not challenge the Adminis-trative Law Judge's finding that it was a successoremployer and, in any event, the record clearlysupports such a conclusion. It is therefore necessaryto assessthe Respondent's obligations in the light ofthe decision in theBurnscase,supra,in which theSupreme Court delineated the rights and duties of asuccessoremployer with respect to the predecessor'semployees.In theBurnscasethe Supreme Court establishedthegeneral rule that a successor employer isordinarily free to initially set the terms and condi-tionsof employment on which it will hire itspredecessor's employees. The Court, however, carvedan exception to the general rule stating:[T]here will beinstancesin whichit isperfectly3Howard JohnsonCompany,198 NLRB No 98It is on this point that we find this case distinguishable from theHowardJohnsonCompanycase,supra,relied on by the Administrative LawJudge,and the later caseofGood FoodsManufacturing&ProcessingCorporation,Chicago LambPackers,Inc.Division,200 NLRB No 86. Inthose cases the successor employer unilaterally changed the terms andconditions of employment after having already hired almost all of thepredecessor's employees.The obligation to bargain had therefore alreadyattached before the unilateral changes were made.s SpruceUp Corporation,209 NLRB No. 19;RanchWay, Inc,203clear that the new employer plans to retain all ofthe employees in the unit and in which it will beappropriate to have him initially consult with theemployees' bargaining representative before hefixes terms.The Administrative Law Judge concluded that theRespondent "planned to retain all of the employeesin the unit" and that this case therefore falls withinthe exception to the general rule enunciated by theSupreme Court. We do not agree that the evidencesupports his conclusion.The record discloses that in hiring the predecessor'semployees the Respondent did not hire the employ-ees and then present his terms and conditions ofemployment .4 On the contrary, they were told thattheRespondent could not afford to continue thepredecessor's terms and conditions of employmentfrom an economic standpoint and were offered termsconsiderably less advantageous than those prevailingunder the predecessor. One of the employees did notaccept the new terms and was not employed by theRespondentwhen it reopened the store. It isapparent that the Respondent thus did no more thangive preference in employment to employees experi-enced in the operation of the store and that theirretention as employees was contingent upon theiracceptance of the terms offered by the Respondent.Such tentative offers of employment do not, in ouropinion,make it "perfectly clear that the newemployer plans to retain all of the employees in theunit" as we interpret the opinion of the SupremeCourt.5We conclude, therefore, that the conduct of theRespondent in this case does not fall within theexception to the general rule that the successoremployer is ordinarily free to set the initial terms ofemployment on which he will hire the predecessor'semployees. It follows that the Respondent did notviolate Section 8(a)(5) of the Act by its offers ofemployment to the predecessor's employees madeprior to the reopening of the store.The Respondent's conduct after it began opera-tions at the store on February 27, 1972, clearlyviolated the Act, however. On that date all of itsemployees were former employees of the predecessorand all had demonstrated their continued adherenceto the Union which had represented them while theyNLRB No.118.Member Fanning does not agree that the offers ofemploymentwere tentative and did not reveal an intention to hire theemployeesof the predecessor.See his separateopinioninSpruce UpCorporation,supra.Thoughhe would find that such offers and theemployees'acceptance of them gave rase to an obligation on the part ofRespondent to bargain upon request of the Union about the establishmentof thoseterms poor to the time the employeeswent to work for Respondent,no such request was made,and he therefore finds no violation of thebargaining obligation in Respondent's putting the employees to work underthose terms. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been employed by the predecessor. At that paintin time the Union therefore represented a majority ofits employees and the Respondent's duty to bargainhad matured. At this juncture the Respondent'sobligation to bargain was similar to that of anyemployer whose employees had selected a collective-bargaining representatives It could not, as it did,negotiate with the individual employees regardingthe obtaining of insurance nor could it raise thewages of the employees without consultation with thecollective-bargaining representative. By doing so itviolated its obligation to bargain exclusively with thecollective-bargaining representative in contraventionof Section 8(a)(1) and (5). Because the employeessustainedno monetary loss due to the Respondent'sviolation of the Act, however, there is no basis forreimbursing the employees, but nothing in our Ordershould be construed as requiring the Respondent torevoke any wage increases or other employeebenefits previously granted.?ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Collinge Enterprises,Inc. d/b/a Jerry's Finer Foods, Harvard,Illinois, itsofficers,agents, successors,and assigns, shall take theaction set forth in said recommended Order, asmodified.1.Delete Section 2(b) of the recommended Order,renumbering the succeeding paragraphs consecutive-ly.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER PENELLO,dissenting in part, concurring inpart:Contrary to my colleagues, I would find, for thereasons setforth inmy dissent inSpruceUpCorporation,209 NLRB No. 19, that thisalso is acasein which, under the Supreme Court's holding inBurns,"[I]t is perfectly clear that the new employerplans to retain all of the employees in the unit and inwhich it will be appropriate to have him initiallyconsult with the employees' bargaining representa-tivebefore he fixes terms."8 Thus, 1 or 2 weeksbefore the predecessor's operation was terminated,allof the employees in the unit who had beenemployed by the predecessor were specifically askedto continue working for Respondent, albeit at alowerwage.This voiced intent to retain the employ-ees becamea reality when all but one agreed to stayon under thenew management. In addition, Respon-dent discussedwagesindividually with the employ-ees. Insome instances the employees said that theyconsidered the wage offer too low and, after briefconsideration, Respondent agreed to pay more but,in each case, less than they had received under theunion contract. Respondent also agreed with at leastone employee that he would try to get insurancecoverage for the employees.In these circumstances I conclude that Respondenthavingmanifested an intent to hire all of theemployees in the unit violated Section 8(a)(5) and (1)by refusing to bargain with the Union prior toestablishing its wages and in bypassing the Unionand dealing directly with the employeesas individu-als both initially and thereafter about matters as tothenegotiation of which the employees had alegitimate right and interest to be represented bytheir bargaining agent,and concerning which theUnion had sought bargaining.96NLRBv. BachrodtChevrolet Co.,468 F.2d 963(C.A. 7, 1972)vacatedand remanded411 U.S. 912 (1973), decision on remand 205 NLRB No. 122;Ranch Way,Inc., supra.1Exchange Parts Co.,375 U.S. 405(1964);Yale Rubber ManufacturingCompany,193 NLRB 141.8Burns, supraat 294-295.9While the language of the Supreme Court inBurnsis sometimes subjectto differing interpretations, the Court clearly stated that the obligation is ontheemployerto consult with the union in circumstances where it is perfectlyclearhe intends to retain all of his predecessor's employees as here.Contrary toMember Fanning, I take this to mean a union request is notnecessary in this situation.Moreover,this view makes sense as otherwise theunion would have to read the employer'smind in order to know whether heintends to set initial terms and conditions which differ from those of hispredecessor and thus whether it is necessary to demand bargaining beforethe employerputs these unilateral terms into effect.Finally,MemberFanning's view producesa particularly arbitraryresult in this case,as heretheRespondent was aware of the Union's status before it took over;Respondent demonstrated union animus by threatening to cut hours if theUnion remained in the picture and by interrogating employees about theUnion duringthe interimperiod;and the Union did seek to bargain aboutthe establishment of Respondent's initial terms which it was unaware wasalreadya fait accomplidue to theUnion's lack of clairvoyance.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice, and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosing.To act together for collective bargainingor other mutual aid or protection JERRY'S FINER FOODSTo refrain from any or all of these things.WE WILL NOT do anything that interferes withor restrainsor coerces employees with respect tothese rights.WE WILL NOT threaten to reduce the hours ofour employees if we have to bargain with theUnion.WE WILL NOT coercivelyinterrogate our em-ployeesabout their union sentimentsor activities.WE WILL, on request of Retail Clerks Union,Local 1540, Retail Clerks International Associa-tion,AFL-CIO, bargain with the Union concern-ing the wages, hours, and working conditions ofout full-timeand regular part-time employeesexcluding the manager, meat department employ-ees, professionalemployees, guards and supervi-sors and WEWILLsigna contract with the Unionembodyingany agreement we reach with it.COLLINGE ENTERPRISES,INC. D/B/A JERRY'SFINER FOODS(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Savings Center Tower 10th Floor,411Hamilton Boulevard, Peoria, Illinois 61602,Telephone 309-673-9061, Extension 282.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEPAUL E. WEIL, Trial Examiner: On March 91RetailClerksUnion, Local 1540, Retail ClerksInternationalAssociation, AFL-CIO, hereinafter called the Union, fileda charge with the Officer-in-Charge of Subregion 38 of theNational LaborRelationsBoard, hereinafter called theBoard,alleging thatCollingeEnterprises, Inc., d/b/aJerry'sFiner Foods, hereinafter called the Respondent,engaged inconduct in violation of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended. OnApril 11 the said Officer-in-Charge, on behalf of theGeneral Counsel of the Board, issued a complaintallegingthatRespondent violated Section 8(a)(5) and (1) of the Actby various acts and conduct, including Respondent'srefusal tobargain with the Union, the collective-bargainingrepresentativeof the majority of Respondent's employees55in a unit appropriate for collective-bargaining within themeaning of the Act. By its duly filed answer Respondentdenied the commission of any unfair labor practices. Thematter came on for hearing before meon June 8, 1972, atHarvard,Illinois.All partieswere presentor representedby counsel, and had an opportunityto call and examinewitnesses, and to adducerelevant and material eyidoce.The parties waived oralargument at the close of.Briefshave been received from the General CoUMd andthe Union.Upon the entire record in thismatter,and in c ontem-plation of the briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCollinge Enterprises,Inc., doing business as Jerry's FinerFoods, operates a retail food storein the cityof Harvard,Illinois.It commenced business operations on March 1,1972,purchases substantial quantities of goods fromoutside the State of Illinois,and hasgross sales which,extended to a calendar year basis,would exceed$50000annually.Respondent is an employerengagedin com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBackgroundThrough Saturday, February 26, 1972, the KrogerCompany, a multistate enterprise, operated a food store inHarvard, Illinois, under its own name. In December 1971Gerald Collinge who had been an area supervisor for theKroger Company entered into an agreement with CertifiedGrocers Co-Op of Madison, Wisconsin, pursuant to whichCertified agreed to attempt to purchase the equipment andleasehold improvements constituting the retail grocerystore from the Kroger Company and sell them to Collinge.Subsequently,CertifiedGrocersCo-Op of Madison,Wisconsin, assigned its agreement toWisill,Inc.,acorporation set up by the co-op to operate in Illinois.Subsequently,Wisillentered into an agreement withKroger to buy equipment, fixtures, and some stock fromKroger, and entered into an agreement with Respondent topurchase the fixtures, equipment, leasehold, and stock andoperate the retail food store. Kroger continued to operatethe food store through Saturday, February 26, at whichtime Collinge took over. Kroger moved out all of thegrocery supplies bearing its name, as well as the meat andproduce. Commencing at the close of business February 26and untilMarch 1, Collinge restocked and cleaned thestore and opened for business on March 1.Commencing 2 weeks before February 26, RichardGoad, who had been Kroger'smanager of the premisesIAll dates hereinafter are in the year 1972 unless otherwise specificallystated. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDand had agreed to continuemanagingthe store forRespondent, commenced talking to employees asking themto stay on under thenew management.At the time Krogeroperated the store the employees, other than meatdepartmentemployees, were Kurt Ulmer, Nancy Dowey,Kenneth Grider, Janet Dail, Jewell Ehle and Jean Noland.In addition there may have been some part-time employ-ees.Respondent asked all of the employees who hadworked for Kroger to continue working for him, and all ofthosenamedabove, with the exception of Kurt Ulmer,agreedto do so.For at least 15 years prior to its relinquishment of thestore the Kroger Company had a collective-bargainingagreementwith the Union covering the employees of thestore,and at the time Respondent took the store over acontract was in existence which provided that all employ-ees shouldbecome and remain members of the Union.Either personally or through Manager Goad, Collingeoffered each of the employees wage rates that differedfrom the wagesthat they had formerly been paid under theunioncontract.In some instancesthe employees said thatthey considered the wage offer too low, and after briefconsideration, Collinge agreed to pay more, but in eachcase, less than they had received under the union contract.In addition Collinge agreed with at least one employee thathewould attempt to get insurance coverage for theemployees.As Kroger's supervisor, Collinge had been aware of theunioncontract, and it was apparently in his mind at thetime that he took over operation of the Harvard store. Onthe day before the store opened, Manager Goad had aconversation with Janet Dail in which he asked her if shehad talked to a union agent and what had been said. MissDail told Goad that she was going to continue to pay duesto the Union and that the Union wanted to continue torepresent the employees. Goad wanted to know why shewas going tocontinue to pay dues and Miss Dail told himthat the Union had been good to her and until things weredecided she wouldn't be out much money if she did paydues. On the same day Miss Dail had a conversation withCollinge in which she told him that she was tom betweenworking for the store and continuing with the Unionbecauseshe wanted to stay on with the Union.Nancy Dowey testified that on Monday before the storeopened Goad asked her if representative Hooker from theUnion had called her. Goad asked Miss Dowey whetherHooker had said anything about setting up picketlines orasked her to sign anything. Miss Dowey said that if theyasked her to vote for the Union she would do so, to whichGoad answered that if the Union got in she wouldn't beable to work 40 hours a week because the store couldn'tafford the wages and he said that the Union had putKroger out of business.Jewell Ehle testified that sometime between February 26and March 1 Goad asked her if she was still paying uniondues.When she answered in the affirmative, he asked why.She answered that she wanted to protect her pension andGoad said that he could understand that.BusinessRepresentative Robert C. Hooker and a fellowrepresentative of the Union met with Collinge on February29 at the store. Hooker testified that he told Collinge thatthey were there to talk about maintaining the benefits forthe people in the store and they wanted him to sign acontract and maintain the insurance, pensions, and rates ofpay for the employees that worked in the store. Collingesaid he wasn't interested in any union. The union agentsattempted to make an appointment with Collinge, but heanswered that he had no comment.Kenneth Rada, the president of the Union, thereaftersent a letter to the store.2 In the letter Rada stated hisopinion that Respondent was a successor to the KrogerCompany and called on it to maintain the conditions of thecollective-bargainingagreementfor the employees in thestore.According to Collinge his conversation with Hooker wasvery brief. Hooker wanted to know whether he was readyto negotiate a contract and he answered that he had nocomment. He denied saying that he was not interested.The employees, Dale, Dowey, Ehle, Rider, and Nolan allmaintained their union memberships through the paymentsof dues at least through March.Discussion and ConclusionsThe General Counsel contends that Respondent is asuccessor to Kroger and that accordingly it has a duty tobargain with the Union. The General Counsel additionallycontends that the duty to bargain includes a duty not tochangeworking conditions in existence at the timeRespondent took over the operation of the store. Accord-ingly the General Counsel contends that an order shouldissueproviding that Respondent make the employeeswhole for the difference between what they would haveearned under the contract and what they were paid byRespondent.3Respondent contends that it is not Kroger's successorand accordingly, has no duty to bargain with the Union,and in any event that if it had a duty to bargain with theUnion it had no dutyto maintainthe Kroger conditions ofemployment. Respondent, in this regard, relies upon thelanguage intheBurnsdecision in which the Supreme-Courtdeclined to find a violation in the employer's changing ofworking conditions established in the union contract withBums' predecessoremployer.Iconclude that, in fact, Respondent is a successor toKroger in the operation of the Harvard, Illinois, store. Allof the important factors which the Board has consideredare present in this case. Respondent is continuing the sameline of business, selling groceries, in the same store with thesame equipment, the same employees and the samesupervision, as did Kroger. The only substantial change isthe name over the door and the fact that Kroger-labeledmerchandise, which comprised some 40 percent of thestock during Kroger's administration of the store, is no2The letter was misaddressedto Collins ratherthan Collinge.Howeverthe complaint was issued,but beforehearing,the decision of the SupremeRespondent admitted its receipt.Court inN.LR B v.Burns InternationalSecurity Services,Inc., 406 U.S.3The GeneralCounsel originally prayed for anorder requiring,272(1972),was issued At the opening of the hearing the General CounselRespondent to adopt thetermsand conditions of the Kroger contract.Aftermoved to dismiss that portion of the complaint.The motion was greased. JERRY'S FINER FOODSlonger sold,but has been supplanted with other, similarmerchandise.All employees were represented by the Union prior tothe change-over. All employees continued to be represent-ed by the Union after the change-over and it appears thatby its interrogation of the employees, Respondent knewthat at least three of them proposed to continue their unionmembership after the change-over. Accordingly, Respon-dent, even if it were not a successor, has had a duty tobargain with the Union, whom it knew to represent amajority of its employees in a unit which it does notcontend is inappropriate, consisting of all employeesexcluding the meat department employees, guards, andsupervisors as defined in the Act.The General Counsel contends, and I find, that theinterrogations of the employees by Goad and Collingeviolate Section 8(axl) of the Act. They were unaccompa-niedbyanyassurances of a business need for theinformation or as to the job security of the employees whoanswered the questions asked of them, and in one instance,the interrogation was accompanied by Goad's statementthat the employee's hours would be cut if a union wererecognized.The only issue remaining is whether this case is onewhere Respondent is required to maintain the wages,hours, and working conditions established by its predeces-sor under the union contract. Respondent contends thatunder the language of theBurnsdecision, no such dutyexists.InBurns,the Court made the following statement:Although Bums had no obligation to bargain with theUnion concerning wages and other conditions ofemployment when the Union requested it to do so, thiscase is not like a Section 8(a)(5) violation where anemployer unilaterally changes a condition of employ-ment without consulting a bargaining representative. Itisdifficult to understand how Bums could be said tohavechangedunilaterally any pre-existing term orcondition of employment without bargaining, when ithad no previous relationship whatsoever to the bargain-ing unit, and prior to July 1, no outstanding terms andconditions of employment from which a change couldbe inferred. The terms on which Bums hired employeesfor service after July 1 may have differed from theterms extended by Wackenhut and required by thecollective-bargaining contract, but it does not followthatBums changeditsterms and conditions ofemployment when it specified the initial basis on whichemployees were hired on July 1.The General Counsel, however, relies on the paragraphnextfollowing the above-quoted matter in which the Courtstated:Although a successor-employer is ordinarily free to setinitial terms on which it will hire the employees of apredecessor, there will be instances in which it is4 Businessrepresentative Hookertestified on cross-examinationthat thecontracthe asked Respondent to sign was a formcontractidentical in termsto the contract between Kroger and the UnionbHen House Market No3,175NLRB 596, andcases therein cited.6The record reveals that there was no changein the job content of any57perfectly clear that the new employer plans to retain allof the employees in the unit, and in which it will beappropriate to have him initially consult with theemployees' bargaining representative before he fixesterms.The General Counsel contends that this is a situation inwhich it is perfectly clear that the new employer planned toretain all of the employees in the unit. Accordingly,Respondent appropriately should have initially consultedwith the Union before he fixed such terms. Indeed, there isno question that this is so. All of the employees in the unitwho had been employed by Kroger were asked to continueworking for Respondent. Additionally, Respondent wasaware of the fact that these employees were covered by acontract and was aware of the terms and conditionsthereof. Finally, the Respondent was asked by the Unionto negotiate a contract as well as to adopt the contract ofitspredecessor.4Accordingly, I find that the GeneralCounsel has met the only condition recited by the Court inthe Bums decision under which Respondent has the dutyto initially consult with the Union. The Court leaves it totheBoard to fashion a remedy in the event thatRespondent does not fulfill this duty.Normally, when an employer has a duty to bargain withtheunion concerning the working conditions of itsemployees and refuses to do so, either establishing workingconditions unilaterally or establishing them after directbargaining with the employees, which is in itselfan unfairlabor practice under the circumstances, the Board willorder that the working conditions be "rolled back" to thestatus quo antethe Employer's unfair labor practice, exceptto the extent that the employees have been advantaged byimproved wages or working conditions by the Employer'sunlawful action.5 But, Respondent could argue, inasmuchasRespondent had no duty to adopt its predecessor'scontract with the Union there is nostatus quo anteto whichto roll back, other than the terms which Respondentunilaterally set after negotiationwith the employeesindividually.Inmy opinion, this contention is based on form ratherthan substance. Indeed these employees had no break inservice, they finished their work on Saturday, February 27,as employees of Kroger and resumed work either SundayorMonday as employees of Respondent doing essentiallythe same work which they had been doing.6 Thus, theconditions which the employees had enjoyed under theunion contract are easily ascertainable, were known to theRespondent and necessarily would form a starting pointfrom which Respondent and the Union could and wouldhave bargained had Respondent fulfilled its bargainingduty.The Court in theBurnsdecision clearlymade adistinction between situations such as that inBurnswherethe employer would not know whether it had a duty tobargain until it had filled its employee complement andthat in the instant case where the Employer planned toemployee. Although the first daysof Respondent's ownership of the storewere spent in restocking and cleaning the shelves, this was work that wasnormally done by theemployees concerned although not necessarily on afull-time basis for a period of 2 days. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDretainallof the employees in the unit. If no affirmativeorders were entered herein but merely a prospective orderthatRespondent should now bargain as it should havedone when it first was requested to do so by the Union,which is precisely the order that would issue under theBurnstypesuccession,thiswouldthen constitute adistinction without a difference. I decline to believe thatthe Supreme Court meant for this result to follow.On the other hand, were I to order that Respondentreestablishalltheworking conditions under which theemployees worked under the union contract,Iwouldeffectively require that Respondent continue its predeces-sor's contract for its term. It appears to me that thisremedy is barredby the Court'sdecision inBurns.Inaddition, if Respondent is not viewed as the"alter ego "ofitspredecessor,theprovisionsof the contract withreference to health and welfare and pension funds are notavailable to Respondent since the payment of these fundsis requiredby the contract to bemade to truststo whichRespondent is not a party, in which case the order wouldappear to run afoul of Section 302(c) of the Act. Whetheron negotiating with the Union, pursuant to an order herein,Respondent becomes a party to pension and health andwelfare trusts and under such circumstances is permittedunder the terms of those trusts to pay retroactively intothem for the period of time during which it was not a partyto such trusts,must necessarily be outside the ken of thisdecision.I conclude that under the circumstances herein, ajust requirementof the remedy would be to make theemployees whole to the extent that their wages and otherdirectmonetary benefits such as overtime pay, vacationpay, sick pay, and the like have been unilaterally changedto the disadvantage of the employees. In the event that anyemployee has suffered loss by reason of their loss ofhospitalization or sick benefits, Respondent should berequired to compensate them to the extent that they wouldhave been compensated had such benefits been availableto them under their prior conditions of employment. Thisorder would thus eliminate the union shop, grievance, andarbitration provisions, transfer provisions, and such other"housekeeping" provisions of the contract, as do notdirectly affect the payments to the employees for theirservicesrenderedRespondent.Respondent's liabilityunder such an order would run from Respondent'saccession to the ownership of the store to such time asRespondent either enters into and gives effect to a contractwith the Union as a result of the bargaining order herein,or reaches an impasse in bargaining with the Union as aresult of this order, wherein Respondent would, underexistinglaw, be permitted to make such unilateral changesin the employees' working conditions. This order will, inmy opinion, effectuate the purposes of the Act with dueconsideration to the decision of the Court inBurns,distinguishing on the one hand, between the mere duty tobargain imposed under the circumstances in that case andon the other hand, the adoption of the contract specificallyfound by the Court to be an excessive remedy in a bonafide successorship case.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations ofRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(axl) and (5)of the Act,itwill be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act includingmaking whole its employees in the appropriate unitrepresented by the Union by payment to them of allmonetary benefits of which they have been deprived byreason of Respondent's refusal to recognize and bargainwith the Union priorto setting wages and workingconditions for said employees for the period fromRespondent's accession to ownership of the store untilsuch time as Respondent negotiates in good faith with theUnion to anew agreement or impasse.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent is a successor employer within themeaning of the Act in its accession to the ownership of thefood store known as Jerry's Finer Foods from the KrogerCompany, the predecessor employer.4.All full-time and regular part-time employees em-ployed at Respondent's Harvard,Illinois,facility, exclud-ing the store manager,meat department employees,professional employees,guards, and all supervisors asdefined in the Act constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.75.The Unionhas at all times relevant herein represent-ed a majority of the employees in the unit set forth inparagraph 4 above.6.By interrogating its employees and by threatening toreduce the hours of employment of an employee if theEmployer had to bargain with the Union, Respondent hasinterfered with, restrained,and coerced its employees inthe exercise of their rights guaranteed in Section 7 of theAct therebyengaging in unfairlabor practices within themeaning of Section 8(axl) of the Act.7.By failing and refusing to bargain in good faith withthe Union asthe exclusive bargaining representative of theunit described above,Respondent has engaged in and is7 This is the unit which the Unionrepresented under the Predecessor-inappropriatein the unit description.Inote that the unit is the normalKroger Contract.AlthoughRespondent denied that it is an appropriategrocery store unit approved by the Board in innumerable cases and I findunit, it produced no evidence regarding what it considered to bethat it is an appropriate unit herein. JERRY'S FINER FOODS59engaging in unfair labor practices within the meaning ofSection 8(aX5) and(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseand pursuant to Section 10(c) of theAct, Imake thefollowing recommended:ORDERSRespondent,CollingeEnterprises, Inc. d/b/a Jerry'sFiner Foods,itsofficers,agents, successors,and assigns,shall:1.Ceaseand desist from:(a) Refusing upon requestto bargain collectively and ingood faith with the RetailClerks Union, Local 1540,RetailClerks International Association,AFL-CIO,as the exclu-sive representative of all employees in a unit consisting ofall full-time and regular part-time employeesemployed atRespondent'sHarvard,Illinois, facility,excluding the storemanager andthe meat department employees, professionalemployees,guards,and supervisorsas definedin the Act.(b) Threatening employeesthat they would have fewerhours of employmentifRespondent had tobargain withthe Union.(c)Unilaterally changing the wages or working condi-tions of employees without first consultingor bargainingwith the Union or after bargaining individually withemployeesin the unit represented by such union.2.Take the following affirmative action which isnecessaryto effectuate the policies of the Act.(a)Upon request, bargain collectively with Retail ClerksUnion, Local 1540, Retail ClerksInternationalAssocia-tion,AFL-CIO, as the exclusive representative of theemployeesin the unit set forth above with respect to ratesof pay,wages,hours of employment and other conditionsof employment and if an understanding is reached embodysuch understanding in a signed agreement.(b)Make whole the employees for any loss of monetarybenefitswhich they may have suffered by reason ofRespondent's refusal to consult or bargain with the Unionprior to establishing rates of pay, wages, and otherconditionsof employment for said employees by paymentto themof such sums, as described above in thesection ofthis Decisioncalled "The Remedy."(c)Post at its place of business in Harvard,Illinois,copies ofthe attached notice marked "Appendix."9 Copiesof said notice on forms provided by the Officer-in-Chargeof Subregion 38, shall, after being duly signed by theRespondent,be posted by the Respondent immediatelyuponreceipt thereof and be maintained by it for 60consecutivedays thereafter in conspicuous places includ-8 In the event no exceptions are filed as providedby Sec102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions and recommended Order herem shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waived for all purposes9In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to reading all places wherenoticesto employees are customarilyposted. Reasonable steps shall be taken bythe Respondentto ensure that saidnotices are not altered,defaced,oorcovered by any other material.(d)Notify the Officer-in-Charge of Subregion 38, inwriting,within 10 days from the dateof this order, whatsteps have been taken to complyherewith.io"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Boardr10 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to mad;"Notify theOfficer-in-Charge of Subregion 38, in writmg,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith.1NLRB.v.BurnsInternationalSecurityServices,Inc.,406 U.S.272(1972).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAULE.WELL,Administrative Law Judge: On July 12,1972, I issued a decision in the above-captioned case and itwas duly transferred to the Board.On that same day abrief from Respondent was delivered to the Division ofJudges.Inasmuch as I had no jurisdiction over the matterat that time I rejected and returned the brief.On July 31,1972, pursuant to a motion on behalf of Respondent, theBoard remanded the proceeding to me for acceptance andconsiderationofRespondent'sbriefand for furtherconsideration of my decision in the light thereof.Respon-dent having refiled his brief, I duly considered the brieftogether with the briefs of the other parties which weretimely filed and the entire record in the proceeding. Afterdue consideration,I conclude that no warrant is shown forchanging the conclusions and recommendations in myoriginal decision.DiscussionIn my original decision I conclude that Respondent wasa successor-employer to the Kroger Company and had aduty at all times to bargain with the Union. In its briefRespondent acknowledges that "whether or not it bedeemed a `successor,'it erred in refusing to recognize andbargain with the Union ...." Accordingly,no issue inthat regard remains.Respondent additionally contends in its brief thatnotwithstanding that it had a duty to recognize andbargain with the Union, it did not violate the Act bybargainingdirectlyand individuallywith employees,reasoning,on the basis of theBurnscase,' that "asuccessor-employer is ordinarily free to set initial terms onwhich it will hire the employees of a predecessor."I dealt withthis issuein my initialdecision.Respondentraises no argumentsor authoritythat I did not consider atthat time.In addition,on August 8, 1972,the Board issueditsdecision inHoward Johnson Co.198 NLRB No. 98,dealing with the same issue.In that case, as in this, theemployer planned to retain all of the employees in the unitand the Board found that the retention of all the employeesin the unit obligated Respondent to bargain with theUnion before fixing rates of pay, wages,and terms of 60DECISIONSOF NATIONALLABOR RELATIONS BOARDemploymentand that Respondent by failing to do soviolated Section 8(a)(5) and (1) of the Act. It appears,therefore,and on reconsideration of the findings in myinitialdecision,that they are consistent with the ruleapplied by the Board inHoward Johnson Co.and theytherefore shall remain unchanged.Finally,Respondent contends that if it had a duty tobargain it did not "mature"until June 8, 1972, the day ofthe hearing in this matter, on which occasion the Employerwas asked on the witness stand whether he was thenprepared to bargain with the Union and stated that he wasnot.Respondent contends that the Union's letter ofFebruary 29 was inadequate to raise the duty to bargainbecause that letter contemplated a meeting based on the"honor and be bound" philosophy negated inBurnsandaccordingly since the Union had no right' to requireRespondent to assume the earlier Kroger contract it hadno duty to respond to the Union's letter.With regard to the conversation between Collinge andBusinessRepresentative Hooker on February 29 during thecourse of which Collinge was asked both to sign a contractwith the Union and maintain the insurance, pension, andrates of pay for the employees and to make an appoint-ment to enter into negotiations,but Collinge's answer, "Nocomment,"does not amount to refusal to bargain,Respondent contends.Ihave already found that Respondent had a duty toconsult with the Unionbeforeinitially fixing terms andconditions of employment. This conversation took placeafter such terms were fixed.The unfair labor practices hadalready been committed.Further the demand,both in theletter and in the conversation, raised the duty of Respon-dent to do something more than to say "no comment." Thefailure to answer is no less a refusal to bargain than astated refusal to bargain in a situation of this nature.I find,as I found in the initial decision,that an adequate demandwas made onFebruary 29and a refusal to bargain resultedtherefrom.With regard to the remedy recommended in my initialdecision I note that it is consistent with that ordered by theBoard in theHoward Johnsoncase. Accordingly I concludethat the order heretofore recommended by me is anappropriate remedy for the violation found and I recom-mend it to the Board.